MEMORANDUM**
Fernando Martinez Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of an Immigration Judge’s denial of his application for suspension of deportation. We have partial jurisdiction pursuant to former 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Sanchez failed to demonstrate extreme hardship. See id. at 1152.
*994We review de novo due process challenges. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). Sanchez’s contention that his due process rights were violated when he received ineffective assistance of counsel is unavailing, as he failed to demonstrate prejudice. Sec Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Sanchez’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.